Case 1:19-bk-13050-NWW   Doc 2 Filed 07/24/19 Entered 07/24/19 14:52:18   Desc
                         Main Document    Page 1 of 7

                                                              1:19-bk-13050
Case 1:19-bk-13050-NWW   Doc 2 Filed 07/24/19 Entered 07/24/19 14:52:18   Desc
                         Main Document    Page 2 of 7

                                                              1:19-bk-13050
Case 1:19-bk-13050-NWW   Doc 2 Filed 07/24/19 Entered 07/24/19 14:52:18   Desc
                         Main Document    Page 3 of 7

                                                              1:19-bk-13050
Case 1:19-bk-13050-NWW   Doc 2 Filed 07/24/19 Entered 07/24/19 14:52:18   Desc
                         Main Document    Page 4 of 7

                                                              1:19-bk-13050
Case 1:19-bk-13050-NWW   Doc 2 Filed 07/24/19 Entered 07/24/19 14:52:18   Desc
                         Main Document    Page 5 of 7

                                                              1:19-bk-13050
Case 1:19-bk-13050-NWW   Doc 2 Filed 07/24/19 Entered 07/24/19 14:52:18   Desc
                         Main Document    Page 6 of 7

                                                              1:19-bk-13050
Case 1:19-bk-13050-NWW   Doc 2 Filed 07/24/19 Entered 07/24/19 14:52:18   Desc
                         Main Document    Page 7 of 7

                                                              1:19-bk-13050
